United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3119
                                     ___________

In re: Stephan Marko Arleaux,             *
                                          *
               Debtor,                    *
                                          *
-----------------                         *
                                          *
Stephan Marko Arleaux,                    *
                                          * Appeal from the United States
               Appellant,                 * Bankruptcy Appellate Panel
                                          *
       v.                                 *      [UNPUBLISHED]
                                          *
Selisia Arleaux,                          *
                                          *
               Appellee.                  *
                                     ___________

                             Submitted: April 6, 1998
                                 Filed: April 22, 1998
                                     ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.
       Stephan Arleaux appeals from the Bankruptcy Appellate Panel&s ("BAP")
affirmance of the decision by the Bankruptcy Court1 denying his motion to reopen his
bankruptcy case. For the reasons discussed below, we affirm.

       In February 1995, Mr. Arleaux filed an individual Chapter 7 bankruptcy petition;
discharge was entered in May; and the bankruptcy proceeding was closed in June. In
March 1996, an Iowa state court entered a decree dissolving Mr. Arleaux’s marriage
to Selisia Arleaux; the Iowa court ordered Mr. Arleaux to pay his former wife $150 per
month for twelve months and a lump-sum amount of $1,000, and to pay one-third of
his daughter’s college expenses. In February 1997, Mr. Arleaux moved to reopen his
bankruptcy case to have the Court determine the dischargeability of the debt resulting
from the dissolution decree, and Ms. Arleaux opposed the motion. Following a
hearing, the Bankruptcy Court denied the motion as a matter of law, stating that the
debt from the dissolution decree arose post-petition, and that reopening the Chapter 7
estate would not benefit Mr. Arleaux. The BAP subsequently affirmed. Arleaux v.
Arleaux, 210 B.R. 148 (B.A.P. 8th Cir. 1997).

       Title 11 U.S.C. § 350(b) (1994) provides that “[a] case may be reopened in the
court in which such case was closed to administer assets, to accord relief to the debtor,
or for other cause.” The Bankruptcy Court has discretion to reopen a case, and this
Court may reverse only for an abuse of discretion. See, e.g., Beezley v. California
Land Title Co. (In re Beezley), 994 F.2d 1433, 1435 (9th Cir. 1993) (per curiam); In
re Shondel, 950 F.2d 1301, 1304 (7th Cir. 1991); Citizens Bank & Trust Co. v. Case
(In re Case), 937 F.2d 1014, 1018 (5th Cir. 1991).

      To the extent that the debt Mr. Arleaux incurred under the dissolution decree
was dischargeable, see 11 U.S.C. § 523(a)(5) (1994) (providing that alimony,


      1
       The Honorable Russell J. Hill, Chief Judge, United States Bankruptcy Court for
the Southern District of Iowa.

                                          -2-
maintenance, and support are not dischargeable), the debt arose thirteen months after
he filed his petition; as such, it was new post-petition debt, and we agree with the
Bankruptcy Court that reopening the case would not have afforded Mr. Arleaux any
relief, see 11 U.S.C. § 727(b) (1994) (providing that Chapter 7 discharge “discharges
the debtor from all debts that arose before the date of the order for relief”); Bush v.
Taylor, 912 F.2d 989, 993 (8th Cir. 1990) (en banc) (holding post-petition pension
payments were not dischargeable because payments that are not yet due and payable
do not represent debt under Bankruptcy Code). We conclude the Bankruptcy Court did
not abuse its discretion in denying Mr. Arleaux’s motion to reopen his bankruptcy case.
Cf. Hawkins v. Landmark Fin. Co. (In re Hawkins), 727 F.2d 324, 327 (4th Cir. 1984)
(concluding Bankruptcy Court did not abuse discretion by refusing to reopen Chapter
7 case where debtors waited over eight months to seek to reopen case and creditors had
incurred court costs and counsel fees); Neier v. Neier (In re Neier), 45 B.R. 740, 741-
43 (Bankr. N.D. Ohio 1985) (stating debt to former spouse arising from dissolution
decree entered over one year after debtor filed bankruptcy petition was new post-
petition debt and not dischargeable).

       After carefully reviewing Mr. Arleaux’s remaining points on appeal, we conclude
they are without merit.

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-